Citation Nr: 0510379	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  02-11 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from April 1954 to April 1958.  

In June 2000, the Jackson, Mississippi, Regional Office (RO) 
denied service connection for chronic asbestos poisoning 
residuals including lung damage.  In July 2000, the veteran 
submitted a notice of disagreement with the June 2000 rating 
decision.  In April 2001, the RO informed the veteran that it 
was readjudicating his claim in light of the recent enactment 
of the Veterans Claims Assistance Act of 2000 (VCCA).  In 
December 2001, the RO informed the veteran that it could not 
accept his prior written statements as a valid notice of 
disagreement as his claim for service connection was being 
adjudicated under the VCAA.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 RO rating decision 
which denied service connection for chronic asbestos 
poisoning residuals including lung damage and aching joints.  
In a May 2002 written statement, the veteran clarified that 
his claim was limited solely to service connection for 
asbestosis and expressly withdrew all other pending claims.  
In May 2002, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In 
October 2003, the Board remanded the veteran's claim to the 
RO for additional development.  The veteran has been 
represented throughout this appeal by the American Legion.  


REMAND

In its October 2003 Remand, the Board observed that there was 
an apparent conflict in the clinical record as to whether the 
veteran had chronic asbestosis.  While several private 
physicians conveyed that the veteran exhibited clinical 
findings consistent with asbestosis, the report of a May 2002 
VA examination for compensation purposes specifically 
concluded that the veteran did not have 


pulmonary asbestosis.  The Board's Remand instructions 
directed that the veteran should be afforded an additional VA 
examination for compensation purposes in order to ascertain 
whether the veteran had asbestosis.  

In December 2004, the veteran was afforded the requested VA 
examination for compensation purposes.  The examination 
report notes that the evaluation was conducted by the same VA 
physician who had conducted the May 2002 VA examination for 
compensation purposes.  The examiner stated that she agreed 
with her prior opinion.  The Board finds that the report of 
the December 2004 VA examination for compensation purposes is 
of little probative value and does not resolve the apparent 
conflict in the clinical record given that it was not 
performed by a different VA physician.  Accordingly, this 
case is REMANDED for the following action:  

1.  Schedule the veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his chronic pulmonary disability.  The 
examination must be conducted by a 
physician other than the individual who 
conducted the May 2002 and December 2004 
VA examinations for compensation 
purposes.  

All indicated tests and studies, 
including a computerized tomography study 
of the chest, should be accomplished and 
the findings then reported in detail.  
The examiner should review and comment on 
private medical evidence in the claims 
folder reflecting treatment for lung-
related complaints, including a finding 
of bilateral interstitial fibrosis 
consistent with asbestosis.  



If chronic asbestosis is identified, the 
examiner should advance an opinion 
addressing whether it is more likely than 
not (i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the identified 
disability had its onset during active 
service; was etiologically related to the 
veteran's reported inservice asbestoses 
exposure; or otherwise originated during 
such service.  

Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

2.  Then readjudicate the veteran's claim 
of entitlement to service connection for 
chronic asbestosis.  If the benefit 
sought on appeal remains denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' 


Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


